In the

         United States Court of Appeals
                          For the Seventh Circuit
                               ____________________  

No.  13-­‐‑2359  
UNITED  STATES  OF  AMERICA,  
                                                                     Plaintiff-­‐‑Appellee,  
                                                v.  

DENNIS  R.  WILLIAMS  and  LESLIE  ANN  WILLIAMS,  
                                          Defendants-­‐‑Appellants,  
                                               and  
INDIANA   DEPARTMENT                   OF     REVENUE   and   CLARK   COUNTY,  
INDIANA,  
                                                               Defendants-­‐‑Appellees.  
                               ____________________  

               Appeal  from  the  United  States  District  Court  for  the  
               Southern  District  of  Indiana,  New  Albany  Division.  
         No.  4:11-­‐‑cv-­‐‑00084-­‐‑RLY-­‐‑DML  —  Richard  L.  Young,  Chief  Judge.  
                               ____________________  

   SUBMITTED  JANUARY  17,  2014  —  DECIDED  AUGUST  10,  2015  
                   ____________________  

        Before  CUDAHY,  EASTERBROOK,  and  ROVNER,  Circuit  Judg-­‐‑
es.  
   EASTERBROOK,  Circuit  Judge.  The  first  question  in  this  ap-­‐‑
peal,   as   in   HSBC   Bank   USA,   N.A.   v.   Townsend,   No.   13-­‐‑1017  
2                                                                  No.  13-­‐‑2359  

(7th  Cir.  July  16,  2015),  is  whether  an  order  of  foreclosure  is  a  
“final  decision”  for  the  purpose  of  appellate  jurisdiction.  We  
deferred   consideration   of   this   appeal   until   HSBC   Bank   had  
been   issued.   HSBC   Bank   holds   that   a   mortgage   foreclosure  
governed  by  Illinois  law  is  not  final,  and  thus  not  appealable  
under   28   U.S.C.   §1291   or   Fed.   R.   Civ.   P.   54(b),   because   the  
amount   of   a   deficiency   judgment   (if   any)   depends   on   the  
reasonableness   of   the   price   realized   at   the   sale,   and   the   va-­‐‑
lidity   of   the   sale   itself   is   contestable   under   an   open-­‐‑ended  
state  standard  calling  on  the  judge  to  determine  whether  the  
outcome   is   equitable.   Moreover,   HSBC   Bank   observes,   Illi-­‐‑
nois  provides  debtors  with  multiple  opportunities  to  redeem  
before  a  transfer  takes  effect.  
     Our  case  is  governed  by  federal  rather  than  state  law.  Be-­‐‑
tween   2002   and   2008   the   Internal   Revenue   Service   assessed  
tax   deficiencies   against   Dennis   Williams   in   connection   with  
his  income  tax  for  1996  through  2005.  These  assessments,  in-­‐‑
cluding   interest   and   penalties,   come   to   about   $1.3   million.  
Dennis  did  not  contest  them,  but  neither  did  he  pay,  and  the  
IRS  filed  tax  liens  with  the  County  Recorder  for  Clark  Coun-­‐‑
ty,  Indiana,  where  Dennis  and  his  wife  Leslie  Ann  Williams  
jointly   own   a   parcel   of   land.   The   State   of   Indiana   also   filed  
liens  (it  wants  to  collect  about  $415,000  from  the  couple  joint-­‐‑
ly   and   another   $40,000   from   Dennis   individually),   and   the  
County  itself  filed  tax  liens.  
    The   district   court   entered   an   order   that   specifies   how  
much  Dennis  owes  to  each  of  the  three  taxing  bodies,  orders  
the  property  to  be  sold  and  the  net  receipts  applied  to  these  
debts,  and  details  how  the  money  will  be  divided  among  the  
United   States,   the   State,   the   County,   and   Leslie.   2013   U.S.  
Dist.   LEXIS   185932   (S.D.   Ind.   May   3,   2013).   The   order   states  
No.  13-­‐‑2359                                                                       3  

that   it   is   the   district   court’s   final   decision,   resolving   all   is-­‐‑
sues,  and  the  Williamses  appealed.  
    The   foreclosure   sale   is   authorized   by   §7403(c)   of   the   In-­‐‑
ternal   Revenue   Code,   26   U.S.C.   §7403(c).   Section   7403   does  
not   provide   for   deficiency   judgments,   one   of   the   post-­‐‑sale  
steps   that   made   the   order   non-­‐‑final   in   HSBC   Bank,   because  
the   debt   is   established   independently   by   the   judgment   on  
the  IRS’s  assessment.  Net  proceeds  of  the  sale  are  applied  to  
the   outstanding   taxes;   there   is   no   separate   judgment   for   a  
difference  between  the  proceeds  and  the  tax  debt.  
     Nor   does   federal   law   contain   anything   similar   to   735  
ILCS   §5/15-­‐‑1508(b)(iv),   which   permits   a   court   to   determine  
whether  “justice  was  otherwise  not  done”  in  the  auction;  the  
foreclosure  is  self-­‐‑executing,  without  any  need  for  confirma-­‐‑
tion  by  a  court  (though  the  sale  is  subject  to  the  usual  federal  
doctrines  that  allow  relief  from  a  judgment).  Section  7403(c)  
also   does   not   give   the   taxpayer   a   right   of   redemption.   See  
United  States  v.  Heasley,  283  F.2d  422  (8th  Cir.  1960).  We  con-­‐‑
clude,   therefore,   that   a   judgment   foreclosing   a   federal   tax  
lien   and   specifying   how   the   proceeds   are   to   be   applied   is  
appealable  because  it  ends  the  litigation  and  leaves  nothing  
but  execution  of  the  court’s  decision,  the  standard  definition  
of   “final”   under   §1291.   See,   e.g.,   Gelboim   v.   Bank   of   America  
Corp.,   135   S.   Ct.   897,   902   (2015);   Catlin   v.   United   States,   324  
U.S.  229,  233  (1945).  
    On  the  merits,  the  appeal  is  feeble.  The  Williamses’  lead  
argument   is   that   the   suit   should   have   been   dismissed,   be-­‐‑
cause  26  U.S.C.  §7401  provides  that  “[n]o  civil  action  for  the  
collection  or  recovery  of  taxes  …  shall  be  commenced  unless  
the   Secretary   [of   the   Treasury]   authorizes   or   sanctions   the  
proceedings  and  the  Attorney  General  or  his  delegate  directs  
4                                                                  No.  13-­‐‑2359  

that   the   action   be   commenced.”   The   attorney   representing  
the   United   States   filed   a   declaration,   signed   by   an   IRS   offi-­‐‑
cial,   stating   that   the   Secretary’s   delegate   has   authorized   the  
suit—which   is   being   prosecuted   by   the   Department   of   Jus-­‐‑
tice,   demonstrating   the   approval   of   the   Attorney   General’s  
delegate.   The   Williamses   did   not   offer   any   contrary   evi-­‐‑
dence.  Nor  did  they  contend  that  there  are  logical  or  factual  
flaws   in   the   assessments.   The   Williamses   deny   liability   but  
sat   on   their   hands   in   court.   The   district   court   rightly   con-­‐‑
cluded  that  this  will  not  do.  
     Instead  of  joining  issue  on  the  amount  of  taxes  owed,  the  
Williamses   maintain   that   they   did   not   receive   adequate   no-­‐‑
tice   of   the   deficiencies.   This   led   the   United   States   to   supply  
evidence  about  how  notice  was  given;  the  record  includes  a  
log  showing  certified  mail  to  the  correct  address.  To  this  the  
Williamses  replied  by  denying  that  their  records  contain  any  
relevant   notices.   That’s   evasive.   Their   records   would   be  
empty  if  they  never  picked  up  their  mail  or  if,  after  receiving  
the   notices,   they   threw   them   away.   But   people   who   receive  
formal  notices  cannot  avoid  liability  by  not  opening  the  en-­‐‑
velopes,   or   throwing   the   contents   away   after   realizing   that  
they   bring   unwelcome   news.   See   Ho   v.   Donovan,   569   F.3d  
677,   680–81   (7th   Cir.   2009).   Mailing   to   the   correct   address  
suffices.  See,  e.g.,  O’Rourke  v.  United  States,  587  F.3d  537,  541–
42  (2d  Cir.  2009);  United  States  v.  Ahrens,  530  F.2d  781,  784–85  
(8th  Cir.  1976).  
     The  Williamses  also  contend  that  the  state  and  county  tax  
claims   are   not   properly   part   of   the   suit   because   they   were  
raised   by   the   United   States   rather   than   by   Indiana   or   Clark  
County.  We  don’t  see  how  taxpayers  have  any  legal  interest  
in   how   state   and   municipal   claims   come   before   the   court;  
No.  13-­‐‑2359                                                                  5  

Indiana   and   Clark   County   themselves   are   not   protesting.  
And  the  reason  the  United  States  put  these  items  in  its  com-­‐‑
plaint   is   that   §7403(c)   gives   the   district   court   power   to   re-­‐‑
solve  all  competing  claims  to  a  parcel  of  property.  The  state  
and   county   claims   belong   in   the   proceeding,   because   the  
State   and   the   County   assert   liens   on   the   same   parcel   as   the  
United  States  does.  
    Leslie   maintains,   however,   that   selling   the   parcel   to   col-­‐‑
lect   Dennis’s   federal   taxes   impermissibly   impinges   on   her  
property  interest.  The  Supreme  Court  held  in  United  States  v.  
Rodgers,  461  U.S.  677  (1983),  that  a  district  court  is  entitled  to  
order  an  entire  parcel  sold  even  though  an  innocent  person  
may   have   an   ownership   interest.   Before   doing   this,   Rodgers  
states,   the   court   must   consider   all   equitable   arguments   the  
innocent  owner  offers.  461  U.S.  at  709–11.  The  district  judge  
did   just   that,   observing   that   Leslie’s   interest,   saddled   by  
three   tax   liens,   probably   would   be   worth   less   than   the  
amount  she  is  likely  to  receive  after  a  sale.  The  judge  added  
that  neither  Dennis  nor  Leslie  lives  on  the  parcel,  so  the  sale  
will   not   disrupt   their   household.   That   decision   is   sensible  
and  certainly  not  an  abuse  of  discretion.  
                                                                     AFFIRMED